


110 HR 659 IH: To improve the programs of the Department of Homeland

U.S. House of Representatives
2007-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 659
		IN THE HOUSE OF REPRESENTATIVES
		
			January 24, 2007
			Mr. Rogers of Alabama
			 (for himself, Mr. Carney,
			 Mr. King of New York, and
			 Mr. Thompson of Mississippi)
			 introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To improve the programs of the Department of Homeland
		  Security relating to trained detection canines, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the Canine
			 Detection Team Improvement Act of 2007.
		2.Canine Detection
			 Team Improvement
			(a)In
			 generalThe Homeland Security
			 Act of 2002 is amended—
				(1)by
			 redesignating the second title XVIII as title XIX; and
				(2)by adding at the
			 end the following:
					
						XXMiscellaneous
				provisions
							ACanine detection
				teams
								2001.Coordination
				and enhancement of canine detection team trainingThe Secretary shall—
									(1)fully coordinate the canine training
				programs of the Department, including the research and development of new
				canine training methods, including the optimum number and type of training aids
				and research on all measurements for efficiency and effectiveness; and
									(2)ensure that the
				Department is maximizing its use of existing training facilities and resources
				to train canines throughout the year.
									2002.Canine
				procurementThe Secretary
				shall—
									(1)make it a priority
				to increase the number of domestically bred canines used by the Department to
				assist in its counter-terrorism mission, including the protection of ports of
				entry and along the United States border;
									(2)increase the utilization of domestically
				bred canines from universities and private and nonprofit sources in the United
				States; and
									(3)consult with other
				Federal, State, and local agencies, nonprofit organizations, universities, and
				private entities that use detection canines, such as those participating in the
				Scientific Working Group on Dog and Orthogonal Detector Guidelines (popularly
				known as ‘SWGDOG’), as well as the Office of Management and Budget, to
				encourage domestic breeding of canines and consolidate canine procurement,
				where possible, across the Federal Government to reduce the cost of purchasing
				canines.
									2003.Domestic
				canine breeding grant program
									(a)Establishment of
				programThe Secretary shall establish a competitive grant program
				for domestic breeders of canines. The purpose of the grant program shall be to
				encourage the development and growth of targeted breeding programs that are
				best suited for breeding canines for detection purposes within the United
				States.
									(b)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $3,000,000 for each of fiscal years 2008 through 2012.
									2004.Homeland
				Security Canine Detection Accreditation Board
									(a)Establishment of
				Accreditation Board
										(1)In
				generalNot later than 180 days after the date on which the
				national voluntary consensus standards referred to in subsection (b)(1) are
				issued, the Secretary, in consultation with the Secretary of Defense, the
				Secretary of State, and the Attorney General, shall establish a Homeland
				Security Canine Detection Accreditation Board to develop and implement a
				process for certifying compliance with such standards.
										(2)MembershipThe membership of the Accreditation Board
				shall consist of experts in the fields of canine training and explosives
				detection from Federal and State agencies, universities, other research
				institutions, and the private sector, such as those represented on the
				Executive Board of SWGDOG.
										(b)Accreditation
				processThe Accreditation Board shall establish and implement a
				voluntary accreditation process to—
										(1)certify that persons conducting
				certification of canine detection teams appropriately ensure that the canine
				detection teams meet the national voluntary consensus standards for canines,
				handlers, and trainers developed by SWGDOG;
										(2)ensure that canine
				detection teams do not put public safety and the safety of law enforcement
				personnel at risk due to fraud or weaknesses in the initial or maintenance
				training curriculum; and
										(3)maintain and update a public list of
				entities accredited by the Department to certify canine detection teams.
										(c)Compliance with
				standardsBeginning not later than the date that is 180 days
				after the date on which the standards referred to in subsection (b)(1) are
				issued, the Secretary shall require that grant funds administered by the
				Department may not be used to acquire a canine detection team unless—
										(1)the canine
				detection team is certified under the process established under subsection (b);
				or
										(2)the Secretary
				determines that the applicant has shown special circumstances that justify the
				acquisition of canines that are not certified under the process established
				under subsection (b).
										2005.DefinitionsIn this subtitle:
									(1)Canine detection
				teamThe term canine detection team means a canine
				and a canine handler.
									(2)Certifying
				entityThe term
				certifying entity means an entity that oversees the processes
				and procedures used to train and test canine detection teams.
									(3)SWGDOGThe
				term SWGDOG means the Scientific Working Group on Dog and
				Orthogonal Detector
				Guidelines.
									.
				(b)Clerical
			 amendmentThe table of
			 sections in section 1(b) of such Act is amended by striking the items relating
			 to the second title XVIII and adding at the end the following:
				
					
						Title XIX—Domestic Nuclear Detection
				Office
						Sec. 1901. Domestic Nuclear Detection
				Office.
						Sec. 1902. Mission of Office.
						Sec. 1903. Hiring authority.
						Sec. 1904. Testing authority.
						Sec. 1905. Relationship to other
				Department entities and Federal agencies. 
						 Sec. 1906. Contracting and grant making
				authorities.
						Title XX—Miscellaneous provisions
						Subtitle A—Canine detection teams
						Sec. 2001. Coordination and enhancement of canine detection
				team training.
						Sec. 2002. Canine procurement.
						Sec. 2003. Domestic canine breeding grant program.
						Sec. 2004. Homeland Security Canine Detection Accreditation
				Board.
						Sec. 2005. Definitions.
					
					.
			(c)ReportNot
			 later than 120 days after the date of the enactment of this Act, the Secretary
			 of Homeland Security shall report to the Committee on Homeland Security of the
			 House of Representatives and the Committee on Homeland Security and
			 Governmental Affairs of the Senate on the plan of the Secretary to coordinate
			 and consolidate the canine training and related programs of the Department of
			 Homeland Security in accordance with section 2001 of the Homeland Security Act
			 of 2002, as added by subsection (a).
			
